Title: To James Madison from John M. Forbes, 20 August 1802
From: Forbes, John M.
To: Madison, James


					
						Sir.
						Hamburgh 20th. Augt. 1802.
					
					I have at length the satisfaction to announce to you my arrival here and recognition by the 

Government of this City as Consul of the United States of America.  Having announced my 

establishment here to a very extensive Circle of mercantile friends, I prefer encountering all the 

severities of this Climate to incurring the inconveniences which would attend a Change of residence.  I 

beg leave, therefore, to relinquish the application I made from London for the Agency at Marseilles.

for which there are, undoubtedly, many very meritorious applicants—I am with great Respect, Sir, Your 

obedient Servant
					
						John M. Forbes
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
